IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

PROFESSIONAL HOME                    NOT FINAL UNTIL TIME EXPIRES TO
HEALTH SERVICES, INC.,               FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D14-1831
v.

AGENCY FOR HEALTH CARE
ADMINISTRATION,

      Appellee.

_____________________________/

Opinion filed July 2, 2014.

An appeal from an order of the Division of Administrative Hearings.
Jessica E. Varn, Administrative Law Judge.

James M. Barclay, Tallahassee; Daniel Loren Leyton and Javier Talamo, of
Kravitz Talamo Leyton, LLP, Miami, for Appellant.

Stuart Williams, General Counsel, and Tracy Cooper George, Assistant General
Counsel, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED.

LEWIS, C. J., WOLF and WETHERELL, JJ., CONCUR.